Exhibit 10.1

NOTE CONVERSION AGREEMENT

THIS NOTE CONVERSION AGREEMENT (this “Agreement”) is made and entered into on
this 21 day of January, 2019 (“Effective Date”), by and among International Stem
Cell Corporation, a Delaware corporation with offices located at 5950 Priestly
Drive, Carlsbad, CA 9008 (the “Company”), and Andrey Semechkin (the “Holder”).

RECITALS

A. WHEREAS, the Holder is the Co-Chairman and Chief Executive Officer of the
Company, and fully understands the present condition, opportunities and risks of
the Company.

B. WHEREAS, on August 8, 2018 the Company issued a promissory note to the Holder
in the principal amount of $2,000,000 (the “Note”).

C. WHEREAS, the Company and the Holder have agreed (i) to convert $1,000,000 of
the outstanding principal amount and all accrued and unpaid interest on the Note
(such interest equaling $48,638.89, with the total to be converted of
$1,048,638.89 being referred to as the “Conversion Amount”) into shares of the
Company’s common stock (the “Common Stock”) at a conversion price of $1.75 per
share; and (ii) to re-issue a new promissory note, reflecting the remaining
$1,000,000 of the outstanding principal amount of the Note, and having the terms
contained in Exhibit A attached hetero (the “New Note”).

D. The Company and the Holder desire to enter into this Agreement to confirm
their agreement regarding the Conversion and the issuance of the New Note.

AGREEMENT

In consideration of the foregoing and the mutual covenants contained herein, the
parties hereto agree as follows:

1. Effective as of the Effective Date, (i) the Conversion Amount (representing a
total of $1,048,638) of principal and interest on the Note shall be converted
into a total of Five Hundred Ninety-Nine Thousand Two Hundred Twenty-Two
(599,222) shares of Common Stock (the “Shares”), and (ii) the Company shall
issue the New Note to the Holder. Upon issuance of the shares of Common Stock
and the New Note to the Holder pursuant to this Agreement, all obligations of
the Company to the Holder pursuant to the Note shall immediately terminate and
the Note shall be canceled and have no further force and effect.

2. Immediately following the Conversion, the Holder shall deliver the Note to
the Company for cancellation and the Company shall issue and deliver to the
Holder a certificate representing the Shares and the New Note. Notwithstanding
the foregoing or anything to the contrary contained herein, the Conversion
Amount shall automatically convert as described herein on the Effective Date,
without any further action required by the Holder, with the delivery of the Note
for cancellation being only a matter of administrative maintenance.

 

1/2



--------------------------------------------------------------------------------

3. Holder understands that the Shares received upon the Conversion have not been
registered under federal or state securities laws and, as such, cannot be sold
unless so registered or an exemption from such registration becomes available in
the future. The certificate representing the Shares shall bear the legends
required by applicable state and federal corporate and securities laws. Holder
is acquiring the Shares for investment for his own account only and not with a
view to, or for resale in connection with, any “distribution” thereof within the
meaning of the Securities Act. Holder further acknowledges that if an exemption
from registration or qualification is available, it may be conditioned on
various requirements including, but not limited to, the time and manner of sale,
the holding period for the Shares, and requirements relating to the Company.

4. This Agreement sets forth the entire agreement of the parties hereto with
respect to the subject matter hereof.

5. This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of California.

6. This Agreement may be executed electronically and in two (2) or more
counterparts by the parties hereto, all of which together shall constitute one
instrument.

IN WITNESS WHEREOF, the undersigned have executed this Note Conversion Agreement
as of the date first written above.

 

COMPANY: INTERNATIONAL STEM CELL CORPORATION

By:  

/s/ Sophia Garnette, J.D.

Name:   Sophia Garnette, J.D. Title:  

VP Legal Affairs and Operations/Principal

Financial Officer

HOLDER:

 

/s/ Andrey Semechkin

Andrey Semechkin

 

-2-



--------------------------------------------------------------------------------

INTERNATIONAL STEM CELL CORPORATION

PROMISSORY NOTE

FOR VALUE RECEIVED, and subject to the terms and conditions set forth herein, on
this 21 day of January, 2019 (the “Issuance Date”), International Stem Cell
Corporation, a Delaware corporation, with offices located at 5950 Priestly
Drive, Carlsbad, CA 92008 (the “Borrower”), hereby unconditionally promises to
pay to the order of Andrey Semechkin or his assigns (the “Noteholder”), the
principal amount of one million U.S. dollars ($1,000,000) (the “Loan”), together
with all accrued interest thereon, as provided in this Promissory Note (the
“Note”).

1. Final Payment Date; Optional Prepayments.

1.1 Final Payment Date. The aggregate unpaid principal amount of the Loan and
all accrued and unpaid interest shall be due and payable January 15, 2020 (the
“Maturity Date”).

1.2 Optional Prepayment. The Borrower may prepay the Loan in whole or in part at
any time or from time to time without penalty or premium by paying the principal
amount to be prepaid together with accrued interest thereon to the date of
prepayment.

2. Interest.

2.1 Interest Rate. The outstanding principal amount of the Loan made hereunder
shall bear interest at the annual rate of four and a half percent (4.5%) from
the Issuance Date of this Note until the Loan is paid in full, whether at
maturity, by prepayment or otherwise.

2.2 Interest Payment Dates. Interest shall be payable on maturity, or earlier
with respect to any prepayment.

2.3 Computation of Interest. All computations of interest shall be made on the
basis of a year of 360 days and the actual number of days elapsed. Interest
shall begin to accrue on the Loan on the Issuance Date, and shall not accrue on
any portion of the Loan (including all of the Loan if so paid) for the day on
which such portion of the Loan is paid in full, whether at maturity, by
prepayment, or otherwise.

2.4 Interest Rate Limitation. If at any time and for any reason whatsoever, the
interest rate payable on the Loan shall exceed the maximum rate of interest
permitted to be charged by the Noteholder to the Borrower under applicable law,
such interest rate shall be reduced automatically to the maximum rate of
interest permitted to be charged under applicable law, and that portion of any
sum paid attributable to that portion of such interest rate that exceeds the
maximum rate of interest permitted by applicable law shall be deemed a voluntary
prepayment of principal.

3. Payment Mechanics. All payments of principal and interest shall be made in
lawful money of the United States of America by check or by wire transfer of
immediately available funds to the Noteholder’s account at a bank specified by
the Noteholder in writing to the Borrower from time to time.

 

Page 1 of 2



--------------------------------------------------------------------------------

4. Governing Law. This Note and any claim, controversy, dispute or cause of
action based upon, arising out of or relating to this Note, and the transactions
contemplated hereby, shall be governed by the laws of the State of California.

5. Counterparts. This Agreement may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the Borrower has executed this Note as of the Issuance Date
written above.

 

BORROWER      NOTEHOLDER International Stem Cell Corporation      Andrey
Semechkin

/s/ Sophia Garnette

    

/s/ Andrey Semechkin

Signature      Signature Sophia D. Garnette      VP Legal Affairs & Operations/
     Principal Financial Officer     

 

Page 2 of 2